Citation Nr: 0116560	
Decision Date: 06/19/01    Archive Date: 06/26/01

DOCKET NO.  94-14 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for a lung disability.

4.  Entitlement to service connection for a stomach 
disability.

5.  Entitlement to restoration of service connection for 
hypertension.  

6.  Entitlement to an initial rating in excess of 10 percent 
for hypertension for the period from May 18, 1992 through 
October 31, 1996.

7.  Entitlement to an initial compensable rating for atopic 
dermatitis.  

8.  Entitlement to an initial compensable rating for a 
callous of the right great toe.

9.  Entitlement to an initial rating in excess of 10 percent 
for pes planus, for the period from May 18, 1992 through 
February 27, 1995.

10.  Entitlement to an initial rating in excess of 30 percent 
for bilateral pes planus with posterior tibialis tendonitis 
and plantar fasciitis, from February 28, 1995.

11.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from August 1978 to 
August 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Houston Regional Office (RO).  In February 1993, the RO 
denied service connection for numerous disabilities, 
including a psychiatric disorder, a bilateral hearing 
disability, a lung disorder, a disability manifested by an 
enlarged kidney, liver and spleen, a stomach disability, 
diabetes, a disability manifested by pain in the groin, a 
left leg disability, and a left ankle disability.  Also in 
the February 1993 decision, the RO granted service connection 
for atopic dermatitis, hypertension, pes planus, and a right 
toe callus.  All of these disabilities were rated zero 
percent disabling, effective May 18, 1992.  Thereafter, by 
June 1993 rating decision, the RO increased the ratings for 
the veteran's hypertension and pes planus to 10 percent, 
effective May 18, 1992.  The veteran thereafter perfected an 
appeal with the RO decision on all of these issues.  

In November 1994, the veteran testified at a hearing at the 
RO with respect to his various claims.  At his hearing, he 
withdrew his appeal of the issue of service connection for a 
disability manifested by pain in the groin.  He also 
clarified that he was seeking service connection for 
tinnitus, not decreased hearing acuity.  In a November 1995 
statement, he indicated his desire to withdraw his appeal as 
to the issue of service connection for a disability 
manifested by an enlarged kidney, liver, and spleen.  
Accordingly, the issues of service connection for a 
disability manifested by pain in the groin and a disability 
manifested by an enlarged kidney, liver, and spleen are no 
longer in appellate status.  See Hamilton v. Brown, 4 Vet. 
App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 
1994); see also 38 C.F.R. § 20.204 (2000).  

By January 1996 rating decision, the RO denied service 
connection for plantar fasciitis and posterior tibialis pain 
and dysfunction of both lower extremities.  In addition, the 
RO determined that the February 1993 rating decision was 
clearly and unmistakably erroneous in awarding service 
connection for hypertension and proposed to sever service 
connection for that disability.  By July 1996 rating 
decision, the RO severed service connection for hypertension, 
effective November 1, 1996.  The veteran subsequently 
perfected an appeal of these issues.

Thereafter, by July 1997 rating decision, the RO granted 
service connection for plantar fasciitis and posterior 
tibialis tendonitis.  The RO then recharacterized the 
veteran's pes planus disability as "bilateral pes planus 
with bilateral ankle posterior tibialis tendonitis and 
bilateral plantar fasciitis," and assigned an initial 30 
percent rating thereto, effective February 28, 1995.  The 
grant of service connection for plantar fasciitis and 
posterior tibialis tendonitis constitutes a full award of the 
benefit sought on appeal with respect to those issues.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  However, 
as the veteran has indicated that he is not satisfied with 
the rating assigned the disability, the issue of entitlement 
to a rating in excess of 30 percent for bilateral pes planus 
with bilateral ankle posterior tibialis tendonitis and 
bilateral plantar fasciitis remains in appellate status.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In an August 1997 statement, the veteran withdrew his appeals 
of the issues of service connection for a left ankle 
disability, a left leg disability, and diabetes.  
Accordingly, these issues are no longer before the Board.  
Hamilton, supra; 38 C.F.R. § 20.204 (2000).  Also in August 
1997, the veteran initiated an appeal of the effective date 
assigned by the RO for the award of service connection for 
bilateral ankle posterior tibialis tendonitis and bilateral 
plantar fasciitis.  However, in a subsequent statement 
received in September 1999, he indicated that he wished to 
withdraw his appeal of this matter.  Hamilton, supra; 38 
C.F.R. § 20.204 (2000).

By August 1999 rating decision, the RO denied entitlement to 
TDIU benefits.  The veteran perfected an appeal of that RO 
decision in December 1999.  

It is noted that, in connection with his current appeal, the 
veteran has repeatedly requested and withdrawn his requests 
for a personal hearing before a Member of the Board at the 
RO.  Most recently, he has indicated that he does not wish to 
attend another personal hearing, either before a Hearing 
Officer or Member of the Board.  Thus, the Board will proceed 
with its review of the veteran's numerous claims.  


FINDINGS OF FACT

1.  The record contains medical evidence which indicates that 
the veteran's current psychiatric disability, major 
depression, developed during his active military service.

2.  The veteran has furnished credible testimony as to his 
in-service noise exposure, and the record contains medical 
evidence indicating that his current tinnitus is as likely as 
not related to in-service noise exposure.  

3.  By February 1993 rating decision, the RO awarded service 
connection for hypertension.

4.  The RO proposed to sever service connection for 
hypertension in a January 1996 rating decision; severance was 
thereafter accomplished by means of a July 1996 rating 
decision.

5.  The evidence establishes that the February 1993 rating 
decision awarding service connection for hypertension was 
clearly and unmistakably erroneous.

6.  During the period from May 18, 1992 through October 31, 
1996, the veteran's hypertension was controlled by medication 
and was not manifested by diastolic pressure predominately 
110 or more with definite symptoms.

7.  The veteran's atopic dermatitis is manifested by seasonal 
breakouts of itching rashes on exposed areas, controlled by 
medication, with no evidence of exudation or constant 
itching, extensive lesions, marked disfigurement, ulceration 
or extensive exfoliation or crusting, or systemic or nervous 
manifestations.

8.  He has a callous on the right great toe which requires 
occasional reduction.


CONCLUSIONS OF LAW

1.  The veteran's current major depression and tinnitus were 
incurred in active service.  38 U.S.C.A. §§ 1131, 5107 (West 
1991), as amended by the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. § 3.303 (2000).

2.  The February 1993 rating decision which granted service 
connection for hypertension was clearly and unmistakably 
erroneous, and the January 1996 rating decision severing 
service connection for hypertension was proper.  38 U.S.C.A. 
§§ 1131, 5112, 5107 (West 1991), as amended by VCAA, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.105(d), 
3.303, 3.307, 3.309 (2000).  

3.  For the period from May 18, 1992 through October 31, 
1996, the criteria for a rating in excess of 10 percent for 
hypertension were not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991), as amended by VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.321, 4.7, 4.104, Diagnostic Code 
7101 (effective prior to January 12, 1998).

4.  The criteria for an initial 10 percent rating, but no 
higher, for atopic dermatitis have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991), as amended by VCAA, Pub. L. No. 106-
475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.321, 4.7, 4.118, 
Diagnostic Code 7806 (2000).

5.  The criteria for compensable evaluation for a callous of 
the right toe have not been met at any time since the award 
of service connection for that disability.  38 U.S.C.A. §§ 
1155, 5107 (West 1991), as amended by the VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.7, 4.31, 
4.71a, Diagnostic Code 5279 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law pertaining to VA's duty to assist the veteran in 
developing the evidence in support of his claims was recently 
revised.  In accordance with the revised statute, the 
Veteran's Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), VA has a duty to notify the veteran of 
the evidence needed to substantiate his claim.  VA also has a 
duty to assist the veteran in obtaining such evidence, 
including obtaining private records, if a reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

In the case of a claim for compensation benefits, the duty to 
assist also includes obtaining the veteran's service medical 
records, records of relevant treatment at VA and private 
facilities, and any other relevant records held by any 
Federal department or agency identified by the veteran.  Also 
in the case of a claim for disability compensation, the duty 
to assist includes providing a medical examination or 
obtaining a medical opinion if such an examination or opinion 
is necessary to make a decision on the claim.  VCAA (to be 
codified at 38 U.S.C. § 5103 and 5103A).

In this case, the Board finds that all relevant evidence 
necessary for an equitable resolution of the claims of 
service connection for a psychiatric disorder and tinnitus, 
restoration of service connection for hypertension, and 
increased ratings for hypertension and atopic dermatitis has 
been identified and obtained.  A review of the record shows 
that the RO has made efforts to obtain the veteran's service 
medical records, as well as VA and private clinical records 
he has identified.  In addition, the veteran has submitted 
documents showing that he was awarded disability benefits 
from the Social Security Administration (SSA).  The RO has 
contacted SSA and obtained copies of the medical records used 
by that agency in rendering its decision regarding the 
veteran's disability benefits.  Finally, the record shows 
that the veteran has been afforded numerous VA medical 
examinations, which provide the necessary information to make 
a decision on these claims.  As the veteran has not indicated 
the existence of any other evidence that is relevant to his 
claims, the Board concludes that all relevant data has been 
obtained and that VA has fulfilled its obligation to assist 
him in the development of the relevant evidence.

In addition, the Board finds that the veteran has been 
properly notified on multiple occasions of the evidence 
necessary to complete his application for claims for these 
benefits.  The RO informed the veteran of the evidence needed 
to support these claims via numerous notices and Statements 
of the Case.  Those documents informed the veteran of the 
regulatory requirements for entitlement to the claimed 
benefits, and the rationale for not awarding benefits.  The 
veteran's representative has reviewed the claims files on 
several occasions.  The Board finds, therefore, that VA has 
fulfilled its obligation to inform the veteran of the 
evidence needed to substantiate his claim.

I.  Factual Background

At the veteran's July 1978, pre-service medical examination, 
blood pressure readings of 158/96 and 136/90 were recorded.  
He was initially disqualified for service due to unacceptable 
blood pressure readings, but he was advised that a high 
reading was not necessarily a permanently disqualifying 
condition; rather, such reading could be influenced by 
nervous tension, alcohol, or lack of sleep.  Thus, he was 
advised that it was in his best interest to be examined by a 
private physician to have the condition evaluated thoroughly.  
On July 14, 1978, the veteran was seen by a private physician 
who recorded three blood pressure readings of 130/94, 130/88, 
and 120/88.  The veteran was thereafter accepted for military 
service.

In-service medical records show that in April 1979, he sought 
treatment for intermittent chest pain and stomach pain.  
Physical examination was normal, his blood pressure was 
150/90, and an electrocardiogram was essentially normal.  The 
assessment was probable anxiety.  In May and June 1979, he 
was treated for moderate pes planus after he complained of 
foot pain.  

In July and September 1979, he was treated for a skin rash.  
In October 1979, he sought treatment for nausea, stating that 
he had a tooth pulled and swallowed blood.  At that time, a 
blood pressure reading of 144/92 was recorded.  Later that 
month, he complained of bilateral foot pain and requested a 
medical discharge.  X-ray examination of both feet was 
normal; the assessment was bilateral pes planus.  

In January 1980, he complained of diarrhea and a feeling of 
fatigue; a blood pressure reading of 124/84 was recorded.  
The assessment was viral syndrome.  In August 1980, he 
reported hearing loss and claimed that he injured his ears 
five months earlier during tank gunnery exercises.  At that 
time, a blood pressure reading of 120/82 was recorded.  
Physical examination showed mild wax buildup and slight 
inflammation.  The assessment was hearing loss due to past 
injury.  In October 1980 and February 1981, he sought 
treatment for stomach cramps, nausea and vomiting.  On 
physical examination in February 1981, his blood pressure was 
120/80.  The assessment on both occasions was gastritis.  In 
May 1981, he complained of a skin rash and shortness of 
breath.  The assessment was eczema.  In June and July 1981, 
he was treated for eczema and dermatitis.

In June 1981, the veteran requested a psychiatric evaluation 
because of "personal conflicts."  He complained of 
unexplained anger, anxiety, irritability, loss of sleep, 
palpitations, flushing, and headaches due to pressure at 
work.  The impression was anxiety.  In June and July 1981, he 
was treated for eczema and dermatitis.  

The veteran was separated from active service in August 1981.  
At that time, he indicated that he did not want a service 
separation medical examination.  However, in June 1983, he 
was physically examined for purposes of enlistment in the 
Army National Guard.  At that time, his ears, eardrums, 
lungs, chest, skin, feet, abdomen, and cardiovascular system 
were normal on clinical evaluation, and no psychiatric 
abnormality was identified.  Blood pressure readings of 
128/82, 126/80, and 120/80 were recorded.  A chest X-ray in 
June 1983 was normal.  The veteran reported a history of foot 
troubles, but denied shortness of breath, asthma, a chronic 
cough, hearing loss, frequent indigestion or stomach trouble, 
or nervous trouble of any sort.  He indicated that he did not 
know if he had high or low blood pressure.

In May 1992, the veteran filed claims of service connection 
for several disabilities, including a skin condition, a 
psychiatric disorder, a hearing disorder, a lung disorder, 
high blood pressure, a stomach disorder, and a bilateral foot 
disability.  

By June 1992 letter, the RO contacted the veteran and asked 
him to submit or identify treatment records showing that his 
claimed disabilities had been treated since his separation 
from service.  In a June 1992 letter, the veteran responded 
that he had received treatment at the Beaumont VA outpatient 
clinic.  He also indicated that he had received care from a 
private physician, but had discontinued his treatment with 
the physician due to the medical bills.  

The RO contacted the private physician and requested 
treatment records pertaining to the veteran.  He responded 
that the veteran had been seen in his office in 1991, but 
that he was unable to locate any treatment records.

The RO thereafter obtained VA outpatient treatment records 
from the Beaumont VA outpatient clinic dated from November 
1991 to July 1992.  These records show that the veteran had 
his initial visit to the clinic in November 1991.  At that 
time, he complained of swelling of his throat and fatigue.  
On examination, he weighed 307 pounds and his blood pressure 
was 138/100.  The impression was hypertension and medication 
was prescribed.  The following month, he presented for 
follow-up examination and blood pressure check.  At that 
time, his blood pressure was 144/86 and the impressions were 
hypertension, anxiety, and diabetes mellitus.  

In January 1992, he complained of foot pain and was treated 
for bronchitis.  A blood pressure reading of 154/84 was 
recorded.  In March 1992, he reported chest congestion and 
indicated that he had been sick for the past six weeks.  A 
blood pressure reading of 146/92 was recorded.  The 
impressions included hypertension.  In July 1992, the veteran 
requested referral to a mental health clinic.  A blood 
pressure reading of 150/88 was recorded.  The impressions 
included primary hypertension and anxiety.  

In July 1992, he was evaluated at a mental health clinic.  At 
that time, he reported no prior psychiatric treatment, but 
indicated that he had a 12-year history of auditory and 
occasional visual hallucinations which interfered with sleep.  
He also reported dyscontrol behavior, worry, and depression.  
The impressions were actively psychotic patient with possible 
personality disorder and explosive features.

Later that month, the veteran was hospitalized for treatment 
of psychiatric symptoms.  On physical examination, his skin 
was normal, but for skin tags which were removed.  With 
psychiatric treatment, he was not delusional nor 
hallucinating.  There was no disorder of thought or affect 
and the veteran was not irritable.  The examiner opined that 
the veteran was employable.  The diagnosis on discharge in 
August 1992 was atypical affective disorder.

By February 1993 rating decision, the RO granted service 
connection for atopic dermatitis, hypertension, pes planus, 
and a right toe callus, all of which were rated zero percent 
disabling, effective May 18, 1992.  

On March 1993 VA medical examination, the veteran reported 
that he had sporadic employment after his separation from 
service due to his temper.  He indicated that he had a 
history of "nerve problems" since service and indicated 
that he had seen a psychiatrist on one occasion in service.  
He indicated that he had no psychiatric treatment since that 
time until his August 1992 VA hospitalization.  He also 
reported that he had had hypertension since service, although 
he had not required hypertension medication in service.  
Regarding his feet, he indicated that he had pain when he 
stood or walked for long periods.  He stated that he had 
calluses in service, but that they were "scraped away."  He 
also reported that he had been treated in the past for 
dermatitis, but he was not then experiencing problems.  He 
explained that his breakouts usually occurred in the summer.  
On examination, his weight was in excess of 350 pounds.  His 
blood pressure was 162/90 and an examination of the ears was 
normal.  The veteran had moderate pes planus and calluses on 
the plantar aspects of both great toes and heels.  Evaluation 
of the skin revealed no rash.  The diagnoses included 
hypertension, calluses and moderate pes planus, and atypical 
affective disorder.  Thereafter, by June 1993 rating 
decision, the RO increased the ratings for his hypertension 
and pes planus to 10 percent, effective May 18, 1992.  

The RO subsequently obtained VA outpatient treatment records 
dated from July 1992 to November 1994.  These records show 
that the veteran continued to receive treatment for affective 
disorder.

In December 1994, the veteran testified at a hearing at the 
RO that he had been on medication for hypertension since 
1991.  He also claimed that he had a mild heart attack about 
one year earlier and had been treated at a private facility.  
He argued that because he had a heart attack, a higher rating 
was warranted for his hypertension.  He also indicated that 
he had a callus on his right toe and felt that a compensable 
rating was warranted as he had to go to the doctor every year 
and a half to have it removed.  With respect to his skin 
condition, he stated that he developed a rash every spring 
and was treated with medication.  He indicated that he had a 
constant rash during the spring and summer months.  He also 
indicated that service connection for tinnitus was warranted 
as he had been treated by a hearing specialist in service.  
He indicated that he had received no post-service treatment 
for tinnitus.  Finally, he testified that he had not worked 
in the past three to four years due to his mental disability 
and that he was receiving disability benefits from SSA.  

The RO thereafter contacted the private hospital identified 
by the veteran and requested treatment records pertaining to 
his "heart attack."  Records forwarded by this facility 
show that in February 1992, the veteran sought treatment for 
increasing shortness of breath.  He indicated that he had 
been diagnosed with asthma one month earlier.  On 
examination, his blood pressure was 144/98.  A chest X-ray 
showed no active cardiopulmonary process.  The diagnosis was 
reactive airway disease with exacerbation secondary to 
bronchitis.  In August 1993, he was again hospitalized with 
complaints of chest pain.  On admission a history of adult 
onset diabetes mellitus was noted.  It was also noted that 
the veteran had a 3-year history of hypertension, and had 
been seen in the emergency room in 1992 for asthma and 
bronchitis.  The veteran also claimed that he had post-
traumatic stress disorder, "secondary to his involvement in 
the Korean War."  A 40-pack per year history of smoking was 
noted, although the veteran claimed he quit recently.  After 
a period of observation, the diagnoses on discharge included 
myocardial infarction ruled out, atypical chest pain.  It was 
also noted that the veteran had been a longtime smoker and 
that a chest X-ray was compatible with chronic obstructive 
pulmonary disease.  

In March 1995, a VA podiatrist indicated that she had treated 
the veteran for chronic plantar fasciitis of both feet which 
began in his service and had progressively worsened.  In 
addition, she indicated that he had posterior tibialis pain 
and dysfunction of both lower extremities which he contracted 
during the end of his military career.  She asked the RO to 
"[p]lease grant him 100% disability service-connected." 

In December 1995, a VA podiatrist indicated that the veteran 
was under his care for foot problems.  He indicated that the 
veteran's differential diagnosis included sub talor joint 
hypermobility/posterior tibial dysfunction, tarsal tunnel 
syndrome and plantar fasciitis.  He noted that 
electromyography performed in November 1995 showed 
polyneuropathy with superimposed right tarsal tunnel syndrome 
and possible left tarsal syndrome.  He stated his considered 
opinion that this pathology was most likely related to the 
veteran's military service.  

By January 1996 rating decision, the RO determined that the 
February 1993 rating decision was clearly and unmistakably 
erroneous in awarding service connection for hypertension and 
proposed to sever service connection for that disability.  By 
January 1996 letter, the RO notified the veteran of the 
proposed severance and advised him of his right to submit 
evidence, to be represented, and to request a hearing.  The 
veteran responded by submitting annotated copies of some of 
his service medical records.  By July 1996 rating decision, 
the RO severed service connection for hypertension, effective 
November 1, 1996.  

In May 1998, the veteran underwent VA audiometric examination 
at which he reported tinnitus since 1978.  He claimed that he 
had been exposed to loud noises in service, but could not 
point to a specific single incident.  On physical 
examination, no abnormality of the ears was noted.  
Audiometric testing showed normal hearing sensitivity, normal 
acoustic admittance function, and normal tympanograms.  The 
impression was tinnitus.  The examiner commented that 
tinnitus was a subjective complaint which could not be 
objectively measured or validated.  He indicated that it was 
his opinion that the veteran's subjective complaint of 
tinnitus could be related to his history of noise exposure, 
which included military noise exposure.  He indicated that it 
could also be related to other events or conditions in his 
life which were unreported or unrecognized.  

On VA medical examination in May 1998, the veteran's blood 
pressure was 156/88.  It was noted that he had taken his 
medication that morning.  His gait was normal, but he walked 
slowly due to obesity.  The diagnoses included tinnitus and 
hypertension on medication.

On VA psychiatric examination in June 1998, the veteran 
reported he received psychiatric treatment in service, but it 
had not helped.  He indicated that he remained free of 
psychiatric care until he was hospitalized at a VA Medical 
Center in July 1992.  The examiner indicated that he reviewed 
the veteran's claims folder and also consulted with his 
treating physician at the Beaumont VA outpatient clinic, who 
felt that the veteran had a history of significant abuse as a 
child.  The veteran reported that he had not worked since 
1992 due to his temper.  The examiner indicated that the 
veteran was cooperative during the examination, but intent on 
obtaining a service-connected disability for his psychiatric 
problem.  The diagnoses included intermittent explosive 
disorder, depressive disorder, and personality disorder.  

On November 1998 VA medical examination, the veteran reported 
intermittent, symptomatic skin break outs since 1980.  He 
indicated that his symptoms consisted of pruritus.  On 
examination, the skin was essentially clear except for the 
hands which were very dry and slightly scaly and 
erythematous.  There was no ulceration, exfoliation, or 
crusting, and no associated systemic or nervous 
manifestations.  The impression was hand eczema under control 
with topical steroids and moisturizers.  It was also noted 
that the veteran had a history of lichens simplex chronicus 
on his scrotum and a history of eruptions consistent with an 
eczematous dermatitis..  

On VA examination in November 1998, the veteran discussed the 
callus on his right big toe.  He indicated that the only 
callus which gave him trouble was on the ball of the right 
big toe.  He indicated that he cut it with a razor blade.  On 
examination, a blood pressure reading of 150/88 was recorded.  
The veteran had no peripheral edema and his gait was normal.  
His mobility was not limited.  The examiner indicated that 
the veteran had moderate callus formation on both insteps.  
The diagnoses included atopic dermatitis, calluses.  

VA outpatient treatment records dated from December 1995 to 
February 1999 show that the veteran was seen during this 
period for several conditions, including diabetes, 
hypertension, and a psychiatric disorder.  In pertinent part, 
the records show that in June 1997, he was seen for a groin 
rash.  At that time, his blood pressure was 136/80.  In 
September 1997, he reported severe pain in his right foot.  
His blood pressure was 164/84.  The assessment was diabetes 
mellitus and questionable tarsal tunnel syndrome.  He was 
seen in May 1998 for dyshidrosis of the hands.  In October 
1998, he reported pain under the sole of his feet and stated 
that he had a pinched nerve in both ankles.  On examination, 
his blood pressure was 171/92.  Examination of his skin was 
negative.  On follow-up examination in November 1998, he 
reported significant improvement in his skin condition.  
Examination showed no scaling or peeling of the skin.  The 
assessment was history of eczema much improved with topical 
medication.  In December 1998, his blood pressure was 153/89.  

In December 1999, the veteran had a private psychiatric 
examination at which he reported that he had no mental 
treatment prior to entering service.  He claimed that his 
emotional problems began in Korea when he was in a 
confrontation with another soldier.  He indicated that he 
became irritable with others and began having trouble 
concentrating after the episode and his supervisor told him 
to "go see someone."  He stated that he sought treatment 
from a psychiatrist, but was told that there was nothing 
wrong, and that he was trying to "pull a Klinger" (an 
apparent reference to a character in the television show 
MASH), by attempting to obtain a medical discharge from 
service.  The veteran reported that since his separation from 
service, he had been "in misery" and had difficulty holding 
a job.  However, he indicated that he had not sought 
psychiatric treatment until the 1990s because of financial 
constraints; he explained that he had been unaware that he 
had been eligible for VA care until recently.  After 
examining him, the examiner commented that the veteran's 
history suggested that he developed symptoms of anxiety and 
depression in service.  Since that time, it appeared he had 
only been able to function marginally and then not at all in 
an employment setting.  The examiner indicated that it 
appeared that the veteran's psychiatric problems developed 
while he was in service.  The diagnoses included major 
depressive disorder, severe with mood congruent psychotic 
features, and panic disorder without agoraphobia.  

II.  Service connection claims

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§  1110, 1131; 38 
C.F.R. §§ 3.303, 3.304, 3.306 (2000).

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases (including psychosis) becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309. 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In claims for VA benefits, when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  VCAA 
(to be codified at 38 U.S.C.A. § 5107(b)); see also Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990) (providing that a 
veteran need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail).

Psychiatric disability

The veteran seeks service connection for a psychiatric 
disability, claiming that he was treated for a chronic 
psychiatric disorder in service and that such condition has 
persisted to the present day.  The service medical records 
reflect that in June 1981, he requested a psychiatric 
evaluation because of "personal conflicts."  He complained 
of unexplained anger, anxiety, irritability, loss of sleep, 
palpitations, flushing, and headaches due to pressure at 
work.  The impression was anxiety.  The remaining service 
medical records are negative for complaints or findings of a 
chronic psychiatric disorder.

The post-service medical evidence is negative for findings of 
a psychiatric disorder until July 1992, when the veteran was 
evaluated in the Beaumont VA Mental Health Clinic.  At that 
time, he reported no prior psychiatric treatment, but 
indicated that he had a 12 year history of auditory and 
occasional visual hallucinations which interfered with his 
sleep.  He also reported dyscontrol behavior, worry, and 
depression.  The impressions were actively psychotic patient 
with possible personality disorder with explosive features.  
Later that month, he was hospitalized for treatment of his 
psychiatric symptoms.  The diagnosis on discharge in August 
1992 was atypical affective disorder.  

Subsequent VA clinical records show that the veteran 
continues to receive psychiatric treatment.  These records 
contain diagnoses of affective disorder and personality 
disorder.  Interestingly, when he was hospitalized at a 
private facility in August 1993, he claimed to have post-
traumatic stress disorder, "secondary to his involvement in 
the Korean War."  However, the Board notes that the veteran 
was born in 1958, well after the Korean Conflict, and there 
is absolutely no objective indication whatsoever that he 
engaged in combat with the enemy during his period of active 
service.  See 38 C.F.R. § 3.2(e) (denoting dates of Korean 
Conflict); VA O.G.C. Prec. Op. No. 12-99, 65 Fed. Reg. 6256-
58 (2000) (defining combat service).  Moreover, there is no 
diagnosis of post-traumatic stress disorder of record.  

Additionally, in connection with his claim of service 
connection for a psychiatric disability, the veteran has 
undergone several psychiatric examinations.  When he was 
examined by a private physician in October 1992 in connection 
with his application for SSA disability benefits, the 
diagnosis was schizoaffective disorder, depressive type.  On 
VA psychiatric examination in March 1993, the diagnosis was 
atypical affective disorder.  On VA psychiatric examination 
in June 1998, the diagnoses included intermittent explosive 
disorder, depressive disorder, and personality disorder.  
However, none of these examiners expressed an opinion 
regarding the etiology of the veteran's current psychiatric 
disorder.  

In December 1999, however, the veteran submitted a copy of a 
December 1999 private examination report in which the 
examiner concluded that the veteran's current psychiatric 
disability, which was diagnosed as major depressive disorder, 
developed during his military service.  As set forth above, 
there is no medical evidence of record which contradicts this 
conclusion.

As set forth above, under the benefit-of-the-doubt rule, for 
the veteran to prevail, there need not be a preponderance of 
the evidence in his favor, but only an approximate balance of 
the positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  Gilbert, 1 Vet.App. at 54.  Given 
the medical evidence set forth above, such a conclusion 
cannot be made in this case.  The evidence is deemed to be in 
relative equipoise as to whether the veteran's current major 
depression is of in-service origin.  Thus, the veteran 
prevails in his claim of service connection for psychiatric 
disorder, major depression.

Tinnitus

The veteran contends that he developed bilateral tinnitus as 
a result of exposure to acoustic trauma in service.  His 
service medical records reflect subjective complaints of 
hearing loss after exposure to acoustic trauma.  In addition, 
he has testified in clinical settings regarding his in-
service noise exposure.  

The Board also notes that while there are no notations of 
tinnitus in the medical evidence of record until the 1990's, 
the veteran has described symptoms of tinnitus as early as 
his military service, thus providing credible evidence of 
continuity of symptomatology.  See Dean v. Brown, 8 Vet. App. 
449 (1995) (as a lay person the veteran is competent to 
testify as to symptoms he experienced in service).  In 
addition, the record includes a VA medical opinion to the 
effect that the veteran's tinnitus is as likely as not due to 
in-service acoustic trauma.  Consequently, the Board finds 
that the there is at least an approximate balance of positive 
and negative evidence in this case with respect to the issue 
of service connection for tinnitus.  Thus, the veteran 
prevails on this issue.  Gilbert, supra.  

III. Restoration of service connection for hypertension

Under applicable criteria, once service connection has been 
granted, it can be severed only upon the Secretary's showing 
that the final rating decision granting service connection 
was "clearly and unmistakably erroneous," and only after 
certain procedural safeguards have been met.  38 C.F.R. § 
3.105(d); see also Daniels v. Gober, 10 Vet. App. 474, 478 
(1997); Graves v. Brown, 6 Vet. App. 166 (1994).

Specifically, when severance of service connection is 
warranted, a rating proposing severance will be prepared 
setting forth all material facts and reasons.  The claimant 
will be notified at his or her latest address of record of 
the contemplated action and furnished detailed reasons 
therefor and will be given 60 days for the presentation of 
additional evidence to show that service connection should be 
maintained.  38 C.F.R. § 3.105(d); see Baughman v. Derwinski, 
1 Vet. App. 563, 566 (1991).

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that 38 C.F.R. § 3.105(d) places the same burden of 
proof on VA when it seeks to sever service connection as 38 
C.F.R. § 3.105(a) places upon a claimant seeking to have an 
unfavorable previous determination overturned.  See Baughman, 
1 Vet. App. at 566.

Clear and unmistakable error is defined as "a very specific 
and rare kind of 'error.'  It is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error."  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).

To determine whether "clear and unmistakable error" was 
present under 38 C.F.R. § 3.105(a) in a prior determination, 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; the error must be undebatable and 
of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc)).

However, it has been held that although the same standards 
apply in a determination of clear and unmistakable error in a 
final decision under section 3.105(a) and a determination as 
to whether a decision granting service connection was the 
product of clear and unmistakable error for the purpose of 
severing service connection under section 3.105(d), section 
3.105(d) does not limit the reviewable evidence to that which 
was before the RO in making its initial service connection 
award.  Daniels, 10 Vet. App. at 480.

The Court reasoned that because 38 C.F.R. § 3.105(d) 
specifically states that "[a] change in diagnosis may be 
accepted as a basis for severance," the regulation clearly 
contemplates the consideration of evidence acquired after the 
original granting of service connection.  Thus, "[i]f the 
Court were to conclude that ... a service-connection award 
can be terminated pursuant to § 3.105(d) only on the basis of 
the law and record as it existed at the time of the award 
thereof, VA would be placed in the impossible situation of 
being forever bound to a prior determination regardless of 
changes in the law or later developments in the factual 
record."  Id.

In this case, the Board initially finds that the RO met the 
procedural requirements of 38 C.F.R. § 3.105(d).  The rating 
decision of January 1996 proposing severance of service 
connection for hypertension sets forth all material facts and 
reasons for the proposed severance.  The veteran was notified 
of the proposed severance by January 1996 letter to his 
address of record, and was given an opportunity to present 
additional evidence and offer testimony at a personal 
hearing.  Accordingly, the Board finds that the procedural 
safeguards of 38 C.F.R. § 3.105(d) have been met.

In the final February 1993 rating decision which granted 
service connection for hypertension, the RO reasoned that the 
veteran's "blood pressure was checked on a number of 
occasions beginning 7/14/78, and the highest reading of the 
three was 139/40."  The RO further indicated that "[o]n 
4/10/79, the [blood pressure] reading was 150/90.  Based on 
this evidence, the RO determined that service connection for 
hypertension was warranted.  

Initially, the Board notes that the highest blood pressure 
reading recorded on July 14, 1978 was 130/94, not 139/94, as 
the RO indicated.  More importantly, these readings were 
recorded prior to the veteran's period of active service, a 
fact apparently overlooked by the RO.  Thus, these pre-
service elevated blood pressure readings could not provide a 
basis on which to award service connection for hypertension.  
While the RO noted that the veteran's blood pressure reading 
in April 1979 was 150/90, a single elevated blood pressure 
reading in service is clearly an insufficient basis on which 
to award service connection for hypertension, especially in 
light of the fact that hypertension was not diagnosed (or 
shown to be manifest to a compensable degree) until 1991, 
many years after service.  (For definitional purposes the 
Board observes that a blood pressure reading is considered 
abnormal when the systolic reading is 140 millimeters (mm.) 
of mercury (Hg) or greater or the diastolic reading is 90 mm.  
Hg or greater, usually designated as 140/90.  Hypertension 
means persistently high arterial blood pressure.  Dorland's 
Illustrated Medical Dictionary 635 (26th ed. 1981)).

Moreover, at the time of the February 1993 rating decision, 
there was no medical evidence linking the veteran's current 
hypertension to his active service or any incident therein, 
including any episodes of elevated blood pressure readings.  
Indeed, the record still lacks such evidence.  Hence, the 
Board concludes that the rating decision contains clear and 
unmistakable error.  See Fugo, 6 Vet. App. at 43.

With respect to medical evidence added to the record 
following the February 1993 rating decision, the Board again 
notes that it is not limited to the evidence before the RO 
when it made its decision to grant service connection, 
Daniels, 10 Vet. App. at 480; Venturella, 10 Vet. App. 342-
43, and that pursuant to 38 C.F.R. § 3.105(d), a change in 
diagnosis may be accepted as a basis for severance.  In the 
instant case, however, the Board does not find that the grant 
of service connection for hypertension is clearly and 
mistakable erroneous due to a change in diagnosis, but rather 
because of the February 1993 rating decision's reliance on 
pre-service medical evidence which the RO mistakenly believed 
was service medical evidence.  The Board further finds that 
it is undebatable that had the February 1993 adjudicators 
relied on the true facts, there would have been no basis upon 
which to grant service connection, and that service 
connection would have been denied.

The Board also notes that the medical evidence added to the 
record since this decision does not permit service connection 
to stand as there has been no medical evidence produced which 
documents hypertension in service, hypertension manifest to a 
compensable degree within one year after service, or that 
links such disability to service or within one year 
thereafter.  In fact, as set forth above, hypertension was 
not diagnosed until 1991.  In view of the foregoing, the 
Board finds that the February 1993 rating decision which 
granted service connection for hypertension was clearly and 
unmistakably erroneous, and the January 1996 rating decision 
severing service connection for hypertension was proper.  

IV.  Increased rating claims 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2000).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. 4.20 (2000).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

In Francisco v. Brown, 7 Vet. App. 55, 58 (1994), the Court 
held that compensation for service-connected injury is 
limited to those claims which show present disability and 
that where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.

More recently, however, it was determined that the above rule 
is inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet.App. 119, 125-26 (1999). 

Entitlement to an initial rating in excess of 10 percent for 
hypertension for the period from May 18, 1992 through October 
31, 1996

Initially, the Board notes that the regulations pertaining to 
the evaluation of cardiovascular disorders were revised, 
effective January 12, 1998.  See 62 Fed. Reg. 65,207 (1997) 
(codified at 38 C.F.R.  § 4.104).  Generally, where the law 
or regulations governing a claim change while the claim is 
pending, the version most favorable to the veteran applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  However, prior to 
the effective date of the change in the regulation, the Board 
can apply only the original version of the regulation.  VA 
O.G.C. Prec. Op. No. 3-2000, 65 Fed. Reg. 33421 (2000).  
Under the unique facts of this case, therefore, only the 
prior version of the regulations pertaining to the evaluation 
of cardiovascular disorders is for application during the 
period in question.  See also 38 U.S.C.A. § 5110(g).

According to the pre-January 12, 1998, rating criteria, 
Diagnostic Code 7101 for hypertensive vascular disease 
(essential hypertension) provided a 60 percent rating if the 
diastolic pressure was predominantly 130 or more with severe 
symptoms, a 40 percent rating if the diastolic pressure was 
predominantly 120 or more with moderately severe symptoms, a 
20 percent rating if the diastolic pressure was predominantly 
110 or more with definite symptoms, and a 10 percent rating 
if the diastolic pressure was predominantly 100 or more.  
When continuous medication was shown to be necessary for 
control of hypertension with a history of diastolic blood 
pressure that was predominantly 100 or more, a minimum rating 
of 10 percent was assigned.  38 C.F.R. § 4.104.

In applying the criteria set forth above to the facts in the 
instant case, the Board concludes that an evaluation in 
excess of 10 percent for hypertension is not warranted at any 
time during the period from May 18, 1992 through October 31, 
1996.  Although the veteran has been on continuous medication 
for control of his hypertension since 1991, his condition has 
not been shown to be manifested by diastolic pressure 
readings of predominantly 110 or more with definite symptoms.

In fact, the medical evidence during this period shows 
numerous blood pressure readings for the veteran.  However, 
these records are negative for any diastolic readings of 110 
or more, let alone readings above this level recorded on a 
persistent basis.  Thus, it follows that an initial rating in 
excess of 10 percent is not warranted.

The Board has also considered the provisions of 38 C.F.R. § 
3.321(b)(1) in evaluating the veteran's hypertension during 
this period. However, the Board finds that the evidence does 
not show, nor has the veteran contended, that his 
hypertension disability is so exceptional or unusual as to 
warrant the assignment of an extraschedular evaluation.  
Thus, this provision is not for application.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995) (holding that the Board 
must address referral under 38 C.F.R. § 3.321(b)(1) only 
where the circumstances are presented which the VA Under 
Secretary for Benefits or the Director of the VA Compensation 
and Pension Service might consider exceptional or unusual).

In summary, the Board finds that a 10 percent rating for 
hypertension most accurately contemplated the symptomatology 
and resulting impairment demonstrated in the medical evidence 
from May 18, 1992 to October 31, 1996.

Entitlement to an initial compensable rating for atopic 
dermatitis

The veteran's atopic dermatitis has been evaluated by analogy 
to eczema, which is rated under Diagnostic Code 7806.  Under 
those criteria, a noncompensable rating is provided for 
slight, if any, exfoliation, exudation, or itching, if on a 
nonexposed surface or small area.  A 10 percent rating is 
assigned for benign skin growths with exfoliation, exudation 
or itching, if involving an exposed surface or extensive 
area.  A 30 percent rating is assigned with exudation or 
constant itching, extensive lesions, or marked disfigurement.  
A 50 percent rating is assigned with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or where it is exceptionally repugnant.

In this case, the Board finds that the disability associated 
with the veteran's atopic dermatitis more nearly approximates 
the criteria for a 10 percent rating.  The veteran has 
testified that his skin disorder affects various parts of his 
body and recurs seasonally during the summer months.  He has 
stated that his symptoms include itching.  Based on his 
testimony, the Board finds that a 10 percent rating is 
warranted for a skin disorder affecting an exposed area and 
manifested by itching.

However, in none of the medical evidence of record and in 
none of the veteran's statements does the record indicate 
that his skin disorder is manifested by extensive lesions, 
marked disfigurement, ulceration, extensive exfoliation, 
crusting, systemic nervous manifestations, or exceptional 
repugnance.  Thus, at no time since the effective date of the 
award of service connection for atopic dermatitis was there a 
period during which the veteran met or nearly approximated 
the schedular rating criteria in excess of 10 percent under 
Code 7806.  38 C.F.R. § 4.118.

In addition, the veteran has not identified any factors of 
his atopic dermatitis which may be considered to be 
exceptional or unusual, and the Board has been similarly 
unsuccessful.  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).  Thus, this case does not 
warrant the assignment of an extraschedular evaluation.  
Shipwash, supra.  

Entitlement to an initial compensable rating for a callous of 
the right great toe

As set forth above, by February 1993 rating decision, the RO 
granted service for a right toe callus and assigned an 
initial zero percent rating by analogy under Code 5279.  
Under those criteria, unilateral or bilateral metatarsalgia 
warrants a 10 percent evaluation, if present.  (The Board 
notes that metatarsalgia is a "cramping burning pain below 
and between the metatarsal bones where they join the toe 
bones."  Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995)).

In this case, the veteran does not contend that he has 
metatarsalgia secondary to his right toe callous, nor does he 
indicate that he experiences a gait disturbance or any other 
symptom as a result of his right toe callous.  Rather, he 
contends that he is entitled to a higher rating for his right 
toe callous because he must occasionally visit the doctor to 
have his callous reduced.  The Board finds that this does not 
meet the criteria for a compensable rating for a right toe 
callous under Code 5279.  

The Board has also considered whether a compensable rating 
for the veteran's right toe callous would be warranted under 
an alternative diagnostic code.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  However, the Board finds that the 
manifestations of the veteran's right toe callous, in 
isolation from his service connected pes planus disability, 
do not provide a basis on which to assign a compensable 
rating under any alternative code.  For example, a 
compensable rating would not be warranted under Codes 7803, 
7804 or 7806 as there is no objective evidence that the 
veteran's callous is tender and painful, or poorly nourished 
with repeated ulceration.  Again, as set forth above, there 
is also no showing of any resulting limitation of function.

In addition, the veteran has not identified any factors of 
his right toe callous disability which may be considered to 
be exceptional or unusual, and the Board has been similarly 
unsuccessful.  Thus, this case does not warrant the 
assignment of an extraschedular evaluation.  Shipwash, supra.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is clearly against the claim 
for a compensable evaluation for a right toe callous.  
Gilbert, 1 Vet. App. at 53.


ORDER

Service connection for a psychiatric disorder (major 
depression) and tinnitus is granted.  

Restoration of service connection for hypertension is denied.  

A 10 percent rating for atopic dermatitis for the period from 
May 18, 1992 through October 31, 1996, is granted, subject to 
the law and regulations governing the payment of monetary 
benefits.

An initial compensable rating for a callous of the right toe 
is denied.


REMAND

In pertinent part, VCAA provides that in the case of a claim 
for disability compensation, the assistance provided by VA 
shall include providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  VCAA (to be codified at 38 U.S.C.A. § 
5103A(d)(1)).  

Based on the facts of this case, the Board finds that 
additional development of the evidence is needed with respect 
to the veteran's claims of service connection for a lung 
disability.  His service medical records show that he 
complained of shortness of breath in service and the veteran 
claims that his symptoms have persisted to the present.  The 
post-service medical evidence shows that he has been treated 
on several occasions for bronchitis.  In addition, in 
February 1992, he was hospitalized at a private facility with 
complaints of increasing shortness of breath.  At that time, 
he indicated that he had recently been diagnosed with asthma.  
The diagnosis was reactive airway disease with exacerbation 
secondary to bronchitis.  When he was again hospitalized at 
that facility in August 1993, it was noted that he had been a 
longtime smoker and that a chest X-ray was compatible with 
chronic obstructive pulmonary disease.  When he was examined 
by VA in November 1998, however, he reported that his only 
respiratory problems consisted of allergies which began in 
service.  The diagnoses included allergies by history, 
respiratory problems limited to flare-ups of allergies.  
Unfortunately, the examiner did not comment on prior findings 
of chronic obstructive pulmonary disease, nor did he comment 
on the etiology or likely date of onset of the veteran's 
reported allergic respiratory problems.  Based on the facts 
of this case, the Board finds that a medical opinion is 
necessary to address the diagnosis, etiology, and likely date 
of onset of the veteran's claimed lung disorder.  VCAA (to be 
codified at 38 U.S.C.A. § 5103A(d)(1)).

Regarding his claim of service connection for a stomach 
disability, the Board observes that the veteran's service 
medical records show that he was treated on at least two 
occasions for gastritis.  The veteran claims that he has had 
gastrointestinal symptoms since that time, mainly heartburn 
and nausea.  While he acknowledges that he has not sought 
professional medical treatment for the symptoms, he states 
that he repeatedly used over the counter medication, such as 
Maalox.  In connection with his claim, on VA medical 
examination in May 1998 the diagnoses included unspecific 
gastrointestinal symptoms.  Based on this diagnosis, the 
Board is unclear whether the veteran, in fact, currently has 
a stomach disorder, including one which is related to his 
military service.  Therefore, a medical opinion is deemed 
necessary to address the diagnosis, etiology, and likely date 
of onset of the veteran's claimed stomach disorder.  VCAA (to 
be codified at 38 U.S.C.A. § 5103A(d)(1)).

The veteran also claims that he is entitled to an initial 
rating in excess of 10 percent for pes planus, for the period 
from May 18, 1992 through February 27,1995, as well as an 
initial rating in excess of 30 percent for bilateral pes 
planus with posterior tibialis tendonitis and plantar 
fasciitis, from February 28, 1995.  Based on a review of the 
claims folder, there appears to be additional medical 
evidence available which has not been associated with the 
veteran's claims folder.  For example, records obtained from 
the Beaumont VA outpatient clinic indicate that in January 
1992, the veteran complained of foot pain; it was noted that 
he had a pending appointment that the podiatry clinic at the 
Houston VA Medical Center (MC).  However, outpatient 
treatment records from the Houston VAMC dated prior to 1996 
have not yet been associated with the claims folder.  Under 
VCAA, in a case of a claim for disability compensation, the 
assistance provided by VA shall include obtaining records of 
relevant medical treatment or examination of the claimant at 
VA health-care facilities, if relevant to the claim.  VCAA 
(to be codified at 38 U.S.C.A. § 5103A(c)(2)).  Such records, 
if available, appear to be pertinent to the veteran's claim.  
In addition, the Board also believes that additional medical 
information is also required, particularly in light of the 
Court's decisions in DeLuca v. Brown, 8 Vet. App. 202 (1995) 
and Esteban v. Brown, 6 Vet.App. 259 (1994) (separate 
schedular evaluations warranted where applicable diagnostic 
codes apply to different manifestations of the same 
disability). 

Finally, the Board notes that the veteran has also claimed 
that he is entitled to TDIU benefits.  Further appellate 
consideration of this issue must be held in abeyance pending 
completion of the development set forth below as adjudication 
of these claims may have a direct impact on the veteran's 
claim for TDIU.  Moreover, in light of the decision above to 
award service connection for a psychiatric disability and 
tinnitus, the RO must consider the appropriate ratings to 
assign these disabilities, prior to a further consideration 
of the TDIU issue.

In view of the foregoing, the case is remanded for the 
following:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claims of service connection for lung and 
stomach disabilities and his claim for an 
increased rating for pes planus.  After 
securing any necessary authorization from 
the veteran, the RO should attempt to 
obtain copies of those treatment records 
identified by the veteran which have not 
been previously secured, including any 
recent VA treatment of the service-
connected pes planus.  The veteran is 
requested to assist the RO in obtaining 
these records. 

2.  Regardless of the veteran's response, 
the RO should contact the Houston VAMC 
and request copies of treatment records 
pertaining to the veteran from 1991 to 
the present (not already of record).  

3.  The veteran should then be scheduled 
for VA medical examination for the 
purpose of obtaining an opinion as to the 
etiology of any current lung and stomach 
disabilities.  The claims folders must be 
made available to the examiner for review 
in conjunction with the medical 
examination.  The examiner should be 
requested to provide an opinion as to the 
diagnosis of any lung disease or stomach 
disorder found on examination, as well as 
whether it is at least as likely as not 
that any such lung disease or stomach 
disorder is causally related to the 
veteran's service, or any incident 
therein.  A complete rationale for all 
opinions expressed by the examiner should 
be provided.

4.  The RO should also schedule a VA 
medical examination to determine the 
nature and extent of the veteran's 
bilateral pes planus with posterior 
tibialis tendonitis and plantar 
fasciitis.  The examiner, in conjunction 
with the examination, must review the 
veteran's claims folders.  All necessary 
tests should be performed.  The examiner 
should record pertinent medical 
complaints, symptoms, and clinical 
findings.  Following examination and 
review of the record, the examiner should 
provide responses to the following:

(a) What are the manifestations of 
the veteran's bilateral pes planus 
with posterior tibialis tendonitis 
and plantar fasciitis?  If arthritis 
associated with the bilateral pes 
planus is found, it should also be 
noted by the examiner.

(b) The veteran complains of pain 
and functional loss that he 
attributes to his service-connected 
bilateral foot disability.  The 
examiner is requested to 
specifically comment on the presence 
or absence of any objective 
manifestation demonstrating 
functional impairment due to pain 
attributable to the bilateral pes 
planus with posterior tibialis 
tendonitis and plantar fasciitis.  
He or she should also comment on the 
severity of any such manifestation.

5.  The RO should then review the claims 
files to ensure that all development 
requested above has been completed.  In 
particular, the RO should review the 
requested medical reports to ensure that 
they are responsive to and in complete 
compliance with this remand.  If they are 
not, remedial action should be taken.  
Stegall v. West, 11 Vet. App. 268 (1998).

6.  Also, the RO must review the claims 
file and ensure that all notification and 
development action required by the VCAA 
is complete.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
satisfied.

7.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should 
readjudicate the claims of service 
connection for a stomach disorder and a 
lung disorder.  In considering the issue 
of entitlement to an increased rating for 
the veteran's pes planus, the RO should 
include consideration of whether any 
distinct service-connected foot 
symptomatology merits a separate 
disability rating.  Esteban, supra.  The 
RO should also specifically document 
consideration of 38 C.F.R. §§ 
3.321(b)(1), 4.40, 4.45, and 4.59.  The 
matter of his claimed entitlement to TDIU 
benefits should also be addressed.

If the benefits sought on appeal remain denied, the veteran 
and his representative should be provided an appropriate 
Supplemental Statement of the Case and an opportunity to 
respond.  Thereafter, the case should be returned to the 
Board.  The veteran has the right to submit additional 
evidence and argument on the matters remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or the 
Court for additional development or other appropriate action 
must be handled expeditiously.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103- 446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes). 



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 



